Citation Nr: 1517011	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's combined schedular evaluation of all service-connected disabilities has been 70 percent or more throughout the appeal period.

2.  It is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is precluded from maintaining regular substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  The Board's review of additional medical evidence (VA treatment records and VA examinations) subsequently added to the electronic record without the Veteran's waiver of RO initial consideration is also harmless.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   Disabilities affecting both upper or both lower extremities, disabilities resulting from a common etiology or a single accident, and disabilities involving a single body system are considered as one disability. 38 C.F.R. § 4.16(a).

Entitlement to TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran filed his TDIU claim in October 2010.  Service connection has been established for coronary artery disease, rated 60 percent since September 12, 2013, and rated 30 percent prior to that date; residual urinary incontinence from prostate cancer, rated 60 percent throughout the appeal period; Type II diabetes, rated 20 percent since February 14, 2014, and rated 10 percent prior to that date; tinnitus, rated 10 percent throughout the appeal period; and bilateral hearing loss and erectile dysfunction, each rated 0 percent.  The Veteran's combined schedular evaluation has been 70 percent or more throughout the appeal period.  Accordingly, the schedular rating requirement for a TDIU rating in 38 C.F.R. § 4.16(a) is met.  Therefore, the question remaining is whether the Veteran is unable to engage in substantially gainful employment because of his service-connected disabilities. 

The Veteran has a high school education and completed two years of carpentry vocational studies.  He has worked in manual labor as a carpenter, and is not currently employed.

The Veteran has reported throughout that he leads an active and physically-oriented lifestyle that tends to exacerbate his incontinence.  The urgency requires that he go to the restroom immediately or else have an accident.  In his June 2013 VA Form 9 substantive appeal, he reported that his heart condition is stable because of a major reduction in physical exertion he has been forced to make, and because of medications he takes.  He also reported that his incontinence limits his ability to lift or perform any major exertion; he cannot laugh suddenly, shout, jump, or "do anything" without preparing for it, usually to no avail.  He emphasized that carpentry is all he knows and that his heart and prostate conditions forced him into an early retirement due to his decreased ability to perform the physical aspects of his job.

On March 2010 VA heart examination, the Veteran reported walking less than one-half of a mile daily.  He reported no limitations in his activities and no effects on his usual occupation or daily activities.  He retired from construction in 2000 based on years in service and on age.  He had no limitations on lifting, reaching, sitting, standing, or walking.  The examiner determined that the Veteran has no work limitations and is able to work in his chosen profession and perform substantially gainful employment.

On August 2010 VA genitourinary examination, the Veteran reported no difficulties doing chores, shopping, exercising, traveling, eating, taking a shower or bath, dressing, grooming himself, or going to the toilet.  He reported moderate difficulty participating in recreational activities, although he does hunt and fish.  His only difficulties are having to go to the restroom when he is working on his tractor, and being careful with heavy lifting.  The examiner noted that the Veteran is incontinent and can use up to six pads within 24 hours.  He has nocturia two times at night and his frequency is every hour.  He occasionally has urgency.

On January 2011 VA general examination to determine individual unemployability, the Veteran reported that he is unable to work because of a prior heart attack and because of incontinence related to his prostate cancer.  He reported urinating any time he lifts, laughs, or sneezes.  He goes through four to five pads a day and has difficulties with incontinence even when concentrating.  He denied any problems with chest pain or shortness of breath, either lying down or bending over.  He can walk about a half-mile before becoming short of breath.  He has no difficulties with standing, sitting, reaching, or driving; he can lift 50 pounds but stated he would probably have incontinence.

The Veteran reported that he lives with his wife on a 100-acre farm that he leases out; he is responsible for cutting the grass.  He retired from the carpentry business after 32 years, and took an early pension because he was tired of driving and climbing ladders.  He is independent in activities of daily living; he denied having any computer skills.

The examiner determined that the Veteran may lift/push/pull zero to two pounds constantly, three to 10 pounds frequently, and 11 to 20 pounds occasionally.  He has no problems with fine manipulation and is able to walk one-fourth of a mile, not to exceed two miles, in an eight-hour day.   The examiner opined that the Veteran may perform in a light-duty capacity as defined by the Department of Labor, but was unable to comment on his cognitive limitations, abstract thought process, analytical ability, ability to follow detailed instructions, and rely on memory.

A September 2013 VA treatment record notes that the Veteran complained of two months of persistent and increasing shortness of breath, both at rest and with exertion, and a fast heart rate.  An EKG showed persistent atrial flutter and positive inferior ischemia.  During October 2013 treatment, he denied dizziness or lightheadedness but indicated that his heart rate at home has been between 100-125; it was determined that his heart rate was not controlled and was well above the target rate.  During a cardiology consult, he reported being short of breath when he lays down at night; if he gets up too quickly from a chair or after bending over, he is occasionally transiently orthostatic.  During  November 2013 VA treatment, he reported shortness of breath with activity, lightheadedness with position change, and fatigue due to atrial flutter.  

On December 2013 VA ischemic heart disease examination, the Veteran reported fatigue, dizziness, and syncope with activities such as light yard work, mowing the lawn, and brisk walking.  The examiner determined that his ischemic heart disease does not impact the Veteran's ability to work.  During October 2014 VA treatment, he reported that he is easily winded with activity and complained of an increased heart rate.  During later treatment, he reported increased shortness of breath at rest and with activity as well as elevated pulse and blood pressure.

The Board is aware that the VA medical examinations cited above show that the Veteran may perform some type of employment.  The Board also notes, however, that more recent treatment records show that the Veteran's heart symptoms have been increasing, leading to shortness of breath, fatigue, and dizziness and that his rating for coronary artery disease increased from 30 percent to 60 percent effective September 12, 2013. While the January 2011 VA examiner determined that the Veteran could perform in a light-duty capacity, he did not indicate what types of employment the Veteran would be capable of performing, given his high school education with two years of carpentry vocational studies, his decades of experience as a carpenter, and his lack of computer skills.  In light of his own statements addressing how his incontinence affects his daily activities and his more recent reports of shortness of breath, fatigue, and dizziness, with little to no exertion, the Board finds that that it is reasonably shown that, by virtue of his service-connected disabilities, he is precluded from participating in any substantially gainful employment consistent with his education/training  and experience.  Accordingly, resolving reasonable doubt in the Veteran's favor, as required, a TDIU rating is warranted.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


